NO. 07-03-0022-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 10, 2003

                         ______________________________


                            ROBERT SHARP, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

               NO. 02-02-5252; HONORABLE ANDY KUPPER, JUDGE

                         _______________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Following his plea of not guilty, appellant Robert Sharp was convicted by a jury of

involuntary manslaughter and punishment was assessed at ten years imprisonment and a

$5,000 fine. Presenting one issue, appellant contends the trial court erred in allowing the

prosecution to bolster one of its expert witnesses during the State’s opening statement
using a third party’s repeated statements during voir dire about the credibility of the expert

witness. Based upon the rationale expressed herein, we affirm.


       In response to a question by the prosecutor during voir dire, a potential juror

answered that because she was a registered nurse, she knew a medical doctor who would

be called as an expert for the State. She also stated her children played basketball with the

expert’s children. However, in response to the trial court’s question, she stated her

acquaintance with the expert would not affect her decision. Also, the prosecutor continued

to inquire about her prior jury experience and her knowledge of the State’s medical expert.

She reaffirmed the fact that she knew the expert would not affect her decision. In addition,

during his opening statement, the prosecutor made a reference to the expert by suggesting,

“I think that you heard some people recognize his name . . . .”


       Appellant’s sole contention is error by the trial court in allowing the prosecution to

bolster one of its expert witnesses during the State’s opening statement using a third party’s

repeated statements during voir dire about the credibility of the expert witness. In response,

the State contends the alleged error was not preserved for appellate review. We agree with

the State.


       In order to preserve a complaint for review on appeal, the action or omission alleged

as error by the trial court must have been the basis of a timely request, objection, or motion

specifying the action the trial court was requested to take, or to forebear from taking, and

an adverse ruling must have been obtained. See Tex. R. App. P. 33.1(a). This rule

                                              2
ensures that trial courts are provided an opportunity to correct their own mistakes at the

most convenient and appropriate time. See Hull v. State, 67 S.W.3d 215, 217 (Tex.Cr.App.

2002). Here, appellant did not make an objection nor move for mistrial in the trial court.

Accordingly, the alleged error was not preserved for our review.


       Moreover, “bolstering” is the introduction of evidence for the purpose of adding

credence or weight to earlier unimpeached evidence offered by that same party. See

Rousseau v. State, 855 S.W.2d 666, 681 (Tex.Cr.App. 1993), cert. denied, 510 U.S. 919,

114 S. Ct. 313, 126 L. Ed. 2d 260 (1993). Even if the prosecutor’s remarks were improper,

a question we do not decide, appellant’s contention that the opening remarks constituted

“bolstering” is inappropriate. Finally, the conduct of the voir dire phase, including the

opening remarks of counsel, rests largely within the sound discretion of the trial court. See

Mendoza v. State, 552 S.W.2d 444, 447(Tex.Cr.App. 1977). Appellant does not allege the

trial court abused its discretion. Appellant’s issue is overruled.


       Accordingly, the judgment of the trial court is affirmed.


                                          Don H. Reavis
                                            Justice

Do not publish.




                                              3